DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy et al. (US 20200020132 A1), and in view of Joshi et al. (US 20160373745 A1).

Regarding Claim 14, Sinharoy discloses An apparatus for point cloud decompression (ABS reciting “A decoding device”), comprising: 
processing circuitry configured to (¶7 reciting “ a decoding device for point cloud decoding is provided. The decoding device includes a communication interface and a processor that is operably coupled to the communication interface.”): 
decode prediction information of an image from a coded bitstream corresponding to a point cloud, the prediction information indicating that the image includes a first portion corresponding to patches in the point cloud, and a second portion corresponding to missed points by the patches from the point cloud; (¶7 disclosing a decoder decoding a regular patch for a frame and a missed point patch, and ¶95 reciting “the decoder 550 can decode the bitstream and generate multiple frames, where the frames include regular patches and an additional points patch”. Further, ¶127 
reconstruct the point cloud based on reconstructed patches corresponding to the patches and the missed points. (¶203 reciting “In step 1006, the decoder 550 generates from the 2D frames the 3D point cloud using the regular patches and the additional points patches.” Fig. 10, step 1006.)
Sinharoy discloses decoding the bitstream to obtain the missed point and recites “In step 1004, the decoder 550 decodes the bitstream to identify the additional points patches within the frames. The additional points patches represent a set of the missed points.” (¶201). Fig. 10, step 1004.
However, Sinharoy does not explicitly disclose to scan the second portion of the image according to a non-jumpy scan to obtain the missed points in a sequence.
Joshi teaches “techniques for video coding and compression” (¶20). Joshi recites “ video encoder 20 may use a snake scan order to code the values of map 240. In an example for purposes of illustration, consider rows 266, 268, and 270 of map 240. Using a snake scan order (such as a snake scanning order), video encoder 20 may code the values of map 240 beginning with the left position of row 266, proceeding through to the right most position of row 266, moving down to the left most position of row 268, proceeding through to the left most position of row 268, and moving down to the left most position of row 270. ” (¶182). Further, Joshi recites “Video decoder 30 may receive the syntax elements described above and reconstruct rows 266, 268, and 270.” (¶185). Thus Joshi teaches decoding a coded string in a snake scan order.
20 may encode longer length runs, which may improve coding efficiency” (¶184), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 15, Sinharoy in view of Joshi discloses The apparatus of claim 14, wherein the processing circuitry is configured to: 
obtain a first missed point as a last pixel of a first row in the second portion, and a second missed point that is next to the first missed point in the sequence as a first pixel of a second row in the second portion, the last pixel of the first row and the first pixel of the second row being in a same column.
(Joshi, ¶182 reciting “video encoder 20 may use a snake scan order to code the values of map 240. In an example for purposes of illustration, consider rows 266, 268, and 270 of map 240. Using a snake scan order (such as a snake scanning order), video encoder 20 may code the values of map 240 beginning with the left position of row 266, proceeding through to the right most position of row 266, moving down to the left most position of row 268, proceeding through to the left most position of row 268, and moving down to the left most position of row 270.” Further, ¶85 reciting “Video decoder 30 may receive the syntax elements described above and reconstruct 266, 268, and 270.” The suggestions/motivations would have been the same as that of Claim 14 rejections.)

Claim 1, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 2, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.

Regarding Claim 8, Sinharoy in view of Joshi discloses A method (Sinharoy, ABS reciting “a method”) for point cloud compression, comprising: 
determining, by a processor, missed points in a point cloud that are missed from one or more patches of the point cloud; (Sinharoy, ¶96 reciting “The encoder 510 detects points that are not included in the frames and generates an additional points patch that represents a portion of the missed points.”)
forming, by the processor, an image having a first portion corresponding to the one or more patches and a second portion corresponding to the missed points (Sinharoy, ¶6 disclosing a encoding device to encode a regular patch for a frame and a missed point patch, and ¶96 reciting “FIG. 5B illustrates the encoder 510 that generates a bitstream 532 that includes data representing a received 3D point cloud 512. . . . The encoder 510 detects points that are not included in the frames and generates an additional points patch that represents a portion of the missed points.”), the missed points in a sequence being arranged in the second portion based on a non-jumpy scan; (Joshi, ¶182 reciting “video encoder 20 may use 240. In an example for purposes of illustration, consider rows 266, 268, and 270 of map 240. Using a snake scan order (such as a snake scanning order), video encoder 20 may code the values of map 240 beginning with the left position of row 266, proceeding through to the right most position of row 266, moving down to the left most position of row 268, proceeding through to the left most position of row 268, and moving down to the left most position of row 270.”)
encoding the image; and 
forming a coded bitstream that includes the encoded image.
(Claim 1 reciting “ An encoding device for point cloud encoding, the encoding device comprising: a processor configured to: generate, for a three-dimensional (3D) point cloud, a first two-dimensional (2D) frame representing a first attribute of the 3D point cloud and a second 2D frame representing a second attribute of the 3D point cloud, wherein the first 2D frame and the second 2D frame include respective clusters of projected points from the 3D point cloud, detect missed points of the 3D point cloud that are not included in the first 2D frame, generate a first additional points patch representing the first attribute based on at least a subset of the missed points and a second additional points patch representing the second attribute based on at least the subset of the missed points, include the first additional points patch in the first 2D frame and the second additional points patch in the second 2D frame, and encode the first 2D frame that include the first additional points patch and the second 2D frame that includes the second additional points patch to generate a compressed bitstream, and a communication 
(The suggestions/motivations for Sinharoy and Joshi combination would have been the same as that of Claim 14 rejections.)

Regarding Claim 9, Sinharoy in view of Joshi discloses The method of claim 8, further comprising: 
ordering, by the processor, the missed points into the sequence of missed points based on a nearest neighbor criterion; and 
associating, by the processor, the sequence of missed points to pixels of in the second portion according to the non-jumpy scan. (Joshi, ¶182 reciting “video encoder 20 may use a snake scan order to code the values of map 240. In an example for purposes of illustration, consider rows 266, 268, and 270 of map 240. Using a snake scan order (such as a snake scanning order), video encoder 20 may code the values of map 240 beginning with the left position of row 266, proceeding through to the right most position of row 266, moving down to the left most position of row 268, proceeding through to the left most position of row 268, and moving down to the left most position of row 270.” See Claim 14 rejections for detailed analysis on missed point sequence in a snake scan order, i.e. a non-jumpy scan. The suggestions/motivations for Sinharoy and Joshi combination would have been the same as that of Claim 14 rejections.)

Regarding Claim 10, Sinharoy in view of Joshi discloses The method of claim 9, further comprising: 
associating, by the processor, a first missed point to a last pixel in a first row of the second portion; and 
associating, by the processor, a second missed point that is next to the first missed point in the sequence of missed points to a first pixel in a second row of the second portion, the last pixel in the first row and the first pixel in the second row being in a same column.
(Joshi, ¶182 reciting “video encoder 20 may use a snake scan order to code the values of map 240. In an example for purposes of illustration, consider rows 266, 268, and 270 of map 240. Using a snake scan order (such as a snake scanning order), video encoder 20 may code the values of map 240 beginning with the left position of row 266, proceeding through to the right most position of row 266, moving down to the left most position of row 268, proceeding through to the left most position of row 268, and moving down to the left most position of row 270.” The suggestions/motivations would have been the same as that of Claim 14 rejections.)

Regarding Claim 11, Sinharoy in view of Joshi discloses The method of claim 9, further comprising: 
associating, by the processor, a first missed point to a last pixel in a first row of a block in the second portion; and 
associating, by the processor, a second missed point that is next to the first missed point in the sequence of missed points to a first pixel in a second row of the block in the second portion, the last pixel in the first row and the first pixel in the second row being in a same column.
(Joshi recites “video encoder 20 may use a snake scan order to code the values of map 240. In an example for purposes of illustration, consider rows 266, 268, and 270 of map 240. Using a snake scan order (such as a snake scanning order), video encoder 20 may code the values of map 240 beginning with the left position of row 266, proceeding through to the right most position of row 266, moving down to the left most position of row 268, proceeding through to the left most position of row 268, and moving down to the left most position of row 270. ” (¶182). Thus Joshi teaches encoding in a snake scan order.)

Claims 3, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy et al. (US 20200020132 A1), in view of Joshi et al. (US 20160373745 A1), and further in view of Sekiguchi et al. (US 20090003448 A1).

Regarding Claim 16, Sinharoy in view of Joshi discloses The apparatus of claim 14.
However, Sinharoy in view of Joshi does not explicitly disclose wherein the processing circuitry is configured to: 
decode a flag that is indicative of a block based non-jumpy scan; and 
decode a block size for the block based non-jumpy scan.
It is well-known in the art that a flag is used in encoding/decoding to indicate an encoded block size. In addition, Sekiguchi teaches “a digital image signal encoding 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Sinharoy in view of Joshi) to encode a flag indicative of a block size (taught by Sekiguchi). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Sinharoy in view of Joshi and Sekiguchi discloses The method of claim 11, further comprising: 
including a flag indicative of the non-jumpy scan in the coded bitstream; and 
including a block size in the coded bitstream.
	(See Claim 16 rejections for detailed analysis.)

Claim 3, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.
 
Claims 4, 6-7, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy et al. (US 20200020132 A1), in view of Joshi et al. (US 20160373745 A1), and further in view of Strom et al. (US 20140177971 A1).

Regarding Claim 17, Sinharoy in view of Joshi discloses The apparatus of claim 14.
However,  wherein the processing circuitry is configured to: 
divide the second portion into blocks according to a block size; and 
scan missed points within a block according to the non-jumpy scan. 
It is well-known in the art to divide an image into blocks and encode/decode within a block. In addition, Strom teaches “ it is desired to divide a tile into multiple blocks of pixels, where the size of such a block in terms of the number of pixels is selected to be efficiently handled from encoding and decoding point of view. Each such block is then individually variable length encoded to generate a sequence of symbols.” (¶37), and “Additional information in terms of size indications are required in order to identify respective encoded sequences of symbols.” (¶38).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Sinharoy in view of Joshi) to divide the sequences into blocks and decode it within a block (taught by Strom). The suggestions/motivations would have been that “ encoding a whole tile is generally not feasible due to long encoding and decoding times and reduced encoding efficiency. Hence, it is desired to divide a tile into multiple blocks of pixels, where the size of such a block in terms of the number of pixels is selected to be efficiently handled from encoding and decoding point of view. ” (¶37), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 19, Sinharoy in view of Joshi and Strom discloses The apparatus of claim 17, wherein the processing circuitry is configured to: 
scan a first missed point as a last pixel in a first row of the block, and a second missed point that is adjacent to the first missed point in the sequence as a first pixel in a second row of the block, the last pixel in the first row and the first pixel in the second row being in a same column.
(Joshi recites “video encoder 20 may use a snake scan order to code the values of map 240. In an example for purposes of illustration, consider rows 266, 268, and 270 of map 240. Using a snake scan order (such as a snake scanning order), video encoder 20 may code the values of map 240 beginning with the left position of row 266, proceeding through to the right most position of row 266, moving down to the left most position of row 268, proceeding through to the left most position of row 268, and moving down to the left most position of row 270. ” (¶182). Further, Joshi recites “Video decoder 30 may receive the syntax elements described above and reconstruct rows 266, 268, and 270.” (¶185). Thus Joshi teaches decoding a coded string in a snake scan order.)

Regarding Claim 20, Sinharoy in view of Joshi and Strom discloses The apparatus of claim 17, wherein the processing circuitry is configured to: 
process the blocks in an order according to the non-jumpy scan of the blocks. (Joshi teaches a snake scan order, It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to process the blocks in a 

Claim 4, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 6, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 7, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.

Allowable Subject Matter
Claims 5, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “wherein a top-left corner of the second portion in a rectangular shape has both a horizontal coordinate and a vertical coordinate being multiples of the block size
The closest prior art (Sinharoy in view of Joshi and Strom) teaches an encoding/decoding apparatus and method with portion of the original image and portion of the missed points; and scanning the bitstream using a snake scan. However, the closest prior fails to teach all the limitations in Claim 18 and its based claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YI WANG/Primary Examiner, Art Unit 2611